       Case 1:20-cv-00263-AT-KHP Document 20 Filed 07/28/20 Pageeeplaw.com
                                                                 1 of 2
                                                                                     80 Pine Street, 38th Floor
                                                                                     New York, New York 10005
                                                                                     T. 212.532.1116 F. 212.532.1176

                                                                                     New Jersey Office
                                                                                     576 Main Street, Suite C
                                                                                     Chatham, New Jersey 07928

                                                                                     JOHN ELEFTERAKIS*
                                                                                     NICHOLAS ELEFTERAKIS
                                                                                     RAYMOND PANEK

                                                                                     OLIVER R. TOBIAS
                                                                                     JEFFREY B. BROMFELD
                                                                                     FAIZAN GHAZNAVI
                                                                                     GABRIEL P. HARVIS
                                                                                     BAREE N. FETT
                                              July 28, 2020                          STEPHEN KAHN
                                                                                     EVAN M. LA PENNA

                                                                                     KRISTEN PERRY – CONIGLIARO
                                                                                     AIKA DANAYEVA
BY ECF                                                                               ARIANA ELEFTERAKIS
                                                                                     MICHAEL INDELICATO
Honorable Katharine H. Parker                                                        MICHAEL MARRON
                                                                                     DOMINICK MINGIONE
United States Magistrate Judge                                                       MARK NEWMAN
                                                                                     AGGELIKI E. NIKOLAIDIS
Southern District of New York                                                        JOSEPH PERRY
                                                                                     MARIE LOUISE PRIOLO *
500 Pearl Street                                                                     KEYONTE SUTHERLAND
                                                                                     WAYNE WATTLEY
New York, New York 10007
                                                                                     *Also Admitted In New Jersey

       Re:     Bah v. City of New York, et al., 20 CV 263 (AT) (KHP)

Your Honor:

       I represent plaintiff in the above-referenced matter. I write on behalf of the parties
to respectfully provide the Court with a status report and to request an extension of the
existing schedule, including plaintiff’s amendment deadline, which expires today.
Plaintiff apologizes for the untimeliness of this submission.1

       If it should please the Court, the parties are working cooperatively to identify the
individual defendants so that the complaint may be amended and they may be joined
in the action. To that end, defendants have propounded and plaintiff has answered
identification interrogatories. Defendants are working to identify the individuals and
expect that process to conclude in approximately thirty days. Once the identities are
provided, plaintiff will be in a position to promptly amend the complaint. Accordingly,
the parties respectfully propose the following amended schedule:

       Defendants to identify officers by:            August 31, 2020
       Plaintiff to amend complaint by:               September 4, 2020
       Defendants to file motion by:                  October 5, 2020
       Plaintiff to oppose by:                        November 5, 2020

1
 By order dated May 23, 2020, the parties were required to file a status report by July 31, 2020. The
parties respectfully submit the instant letter in satisfaction of that order.
      Case 1:20-cv-00263-AT-KHP Document 20 Filed 07/28/20 Page 2 of 2

Hon. Katharine H. Parker
July 28, 2020

      Defendants’ reply, if any, due by:         November 19, 2020

      In light of the foregoing, the parties respectfully request that the Court review
and endorse the revised proposed schedule.

      Thank you for your consideration of this request.


                                        Respectfully submitted,


                                        Gabriel P. Harvis

cc:   Defense Counsel




                                           -2-
